UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1459


In re: JAMES RAY CLARK,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:15-hc-02087-FL)


Submitted: June 18, 2020                                          Decided: June 26, 2020


Before KEENAN, QUATTLEBAUM, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Ray Clark, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       North Carolina state prisoner James Ray Clark petitions for a writ of mandamus

seeking an order from this court directing the district court to vacate its final order in his

2016 habeas corpus action, reduce his sentence to time served, and order his immediate

release from prison due to the COVID-19 pandemic. We conclude that Clark is not entitled

to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Court, 542 U.S. 367, 380 (2004); In re Murphy-

Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only

when the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503

F.3d 351, 353 (4th Cir. 2007). This court also does not have jurisdiction to grant mandamus

relief against state officials, Gurley v. Superior Court of Mecklenburg Cty., 411 F.2d 586,

587 (4th Cir. 1969), and does not have jurisdiction to review final state court orders, D.C.

Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

       The relief sought by Clark is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                        PETITION DENIED



                                              2